IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
CASE NO. 5:20-CV-36-M

UNITED STATES OF AMERICA,

Petitioner,
ORDER

DIAMOND PERFECTION, INC. d/b/a

)
)
)
)
)
)
)
AQUAFEEL SOLUTIONS, )
)
)

Respondent

The Court has been informed by the parties during a status conference on April 3, 2020, that
they agree that the issues underlying this action have been resolved. Accordingly, this action
hereby is DISMISSED. Counsel are DIRECTED to file their Joint Stipulation of Dismissal on or
before April 10, 2020.

SO ORDERED this the 3rd day of April, 2020.

PE ee

ICHARDE.MYERSII
UNITED STATES DISTRICT JUDGE

 
